—In an action, inter alia, for a judgment declaring Village of Hastings-on-Hudson Code § 87-20 (A) (1) unconstitutional insofar as it requires holders of taxi cab licenses to maintain a central place of business within the corporate limits of the Village, the defendant Village of Hastings-on-Hudson appeals from so much of an amended order of the Supreme Court, Westchester County (Barone, J.), entered February 1, 1999, as denied its motion for summary judgment dismissing the com*459plaint for failure to state a cause of action, and the plaintiff cross-appeals from stated portions of the same order.
Ordered that the cross appeal is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8); and it is further,
Ordered that the amended order is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The complaint asserts a viable cause of action pursuant to General Municipal Law § 80 (see, Wharram v City of Utica, 56 NY2d 733; Mathys v Town of E. Hampton, 114 AD2d 842; Village Auto Body Works v Town of Hempstead, 89 AD2d 612).
The parties’ remaining contentions are without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.